Exhibit 10.2

AMENDMENT NO. 2 TO GUARANTEE AGREEMENT

THIS AMENDMENT NO. 2 TO GUARANTEE AGREEMENT (this “Amendment”), dated as of
February 21, 2014 (the “Amendment Effective Date”), is made by and among BANK OF
AMERICA, N.A., having an address at One Bryant Park, New York, New York 10036
(together with its successors and/or assigns, “Buyer”) and BLACKSTONE MORTGAGE
TRUST, INC., a Maryland corporation, having an address at 345 Park Avenue, New
York, New York 10154 (“Guarantor”).

W I T N E S S E T H:

WHEREAS, Buyer and Parlex 1 Finance, LLC, a Delaware limited liability company
(“Parlex 1”) have entered into that certain Master Repurchase Agreement, dated
as of May 21, 2013 (the “Original Repurchase Agreement”), as amended by that
certain Amendment No. 1 to Master Repurchase Agreement, dated as of
September 23, 2013 and that certain Joinder Agreement, dated as of September 23,
2013, between Buyer, Parlex 1 and Parlex 3 Finance, LLC, a Delaware limited
liability company (“Parlex 3” and together with Parlex 1, “Seller”)
(collectively, and as the same may be further amended, supplemented, extended,
restated, replaced or otherwise modified from time to time, the “Repurchase
Agreement”);

WHEREAS, in connection with the Repurchase Agreement, Guarantor entered into
that certain Guarantee Agreement dated as of May 21, 2013, as amended by that
certain Amendment No. 1 to Guarantee Agreement dated as of September 23, 2013
(collectively, and as the same may be further amended, supplemented or otherwise
modified from time to time, the “Guarantee”), in favor of Buyer, guaranteeing
certain obligations of Seller;

WHEREAS, all capitalized terms used herein and not otherwise defined shall have
the respective meanings set forth in the Guarantee or the Repurchase Agreement,
as applicable; and

WHEREAS, Buyer and Guarantor desire to modify certain terms and provisions of
the Guarantee as set forth herein.

NOW, THEREFORE, in consideration of ten dollars ($10) and for other good and
valuable consideration, the receipt and legal sufficiency of which are hereby
acknowledged, Buyer and Guarantor covenant and agree as follows as of the
Amendment Effective Date:

1. Modification of Guarantee. Subject to the provisions of Section 2 below, the
Guarantee is hereby amended and modified as follows:

(a) Section 9(d) of the Guarantee is hereby amended by deleting the phrase
“eighty percent (80%)” and replacing it with “eighty-three and three thousand
three hundred thirty-three thousandths percent (83.3333%).”



--------------------------------------------------------------------------------

2. Condition to Effectiveness. It shall be a condition to the effectiveness of
the modification set forth in Section 1(a) above that the same such modification
has been made to the other guaranties entered into by Guarantor in connection
with the (i) Master Repurchase Agreement, dated as of June 12, 2013 between
Citibank, N.A., as buyer, and Parlex 2 Finance, LLC, as seller (as the same has
been and may be amended, supplemented or otherwise modified from time to time),
(ii) Master Repurchase Agreement dated as of June 28, 2013 between JPMorgan
Chase Bank, National Association (“JPM”), as buyer, and Parlex 4 Finance, LLC,
as seller (as the same has been and may be amended, supplemented or otherwise
modified from time to time), and (iii) Master Repurchase Agreement dated as of
December 20, 2013 between JPM, as buyer, and Parlex 4 UK Finco, LLC and Parlex 4
Finance, LLC, as sellers (as the same may be amended, supplemented or otherwise
modified from time to time).

3. Guarantor’s Representations. Guarantor hereby represents and warrants to
Buyer that, as of the Amendment Effective Date, the Guarantor is in compliance
with all of the terms and provisions set forth in the Guarantee. Guarantor has
taken all necessary action to authorize the execution, delivery and performance
of this Amendment. This Amendment has been duly executed and delivered by or on
behalf of Guarantor and constitutes the legal, valid and binding obligation of
Guarantor enforceable against Guarantor in accordance with its terms subject to
bankruptcy, insolvency, and other limitations on creditors’ rights generally and
to equitable principles.

4. Reaffirmation of Guarantee. Except as expressly modified hereby, all of the
terms, covenants and conditions of the Guarantee and all of Guarantor’s
obligations thereunder remain unmodified and in full force and effect and are
hereby unconditionally ratified and confirmed by Guarantor in all respects. Any
inconsistency between this Amendment and the Guarantee (as it existed before
this Amendment) shall be resolved in favor of this Amendment, whether or not
this Amendment specifically modifies the particular provision(s) in the
Guarantee inconsistent with this Amendment. All references to the “Guarantee” in
the Guarantee or in any of the other Transaction Documents shall mean and refer
to the Guarantee as modified and amended by this Amendment.

5. No Waiver. The execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any right, power or remedy of Buyer under the
Guarantee, any of the other Transaction Documents, or any other document,
instrument or agreement executed and/or delivered in connection therewith.

6. Headings. Each of the captions contained in this Amendment are for the
convenience of reference only and shall not define or limit the provisions
hereof.

7. Counterparts. This Amendment may be executed in any number of counterparts,
and all such counterparts shall together constitute the same agreement.
Signatures delivered by email (in PDF format) shall be considered binding with
the same force and effect as original signatures.

 

2



--------------------------------------------------------------------------------

8. Governing Law. This Amendment shall be governed in accordance with the terms
and provisions of Section 13 of the Guarantee.

[No further text on this page; Signature page follows.]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized representatives as of the day and year first above
written and effective as of the Amendment Effective Date.

 

GUARANTOR:

BLACKSTONE MORTGAGE TRUST, INC.,

a Maryland corporation

By:  

/s/ Douglas Armer

  Name:   Douglas Armer   Title:   Managing Director, Head of Capital Markets
and Treasurer BUYER: BANK OF AMERICA, N.A. By:  

/s/ Leland Bunch

  Name:   Leland Bunch   Title:   Director

[Signature Page to Amendment No. 2 to Guarantee Agreement]